AO 2458 (Rev: 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of!   \l
                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICTOF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses Committed On or After November 1, 1987)


                         Elicio Orozco-Diaz                                    Case Number: 3:19-mj-21819

                                                                               Hector Jesus Tamayo
                                                                               Defendant 's Attorney


REGISTRATION NO. 74735298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                           ------~-------------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                             Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found notguilty on count(s)
                                                                         --------------------------------------
 0 Count(s) -----------------------------------dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:
                                 I   TIME SERVED                          D                                          days

  IZl Assessment: $10 WAIVED          IZI Fine: WAIVED
  1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, May 3, 2019
                                                                           Date of Imposition of Sentence


Received           ~
               oi'JsM                                                         ~ARRYM.             KURREN
                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                        3:19-mj-21819
